Citation Nr: 0514178	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  97-33 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to reinstatement of VA service-connected 
compensation benefits.

2.  Entitlement to a higher initial rating and earlier 
effective date for residuals of cold injury to bilateral 
lower extremities, rated 10 percent disabling effective from 
September 30, 1993, and 10 percent for each lower extremity 
effective from January 12, 1998.  

3.  Entitlement to a higher initial rating and earlier 
effective date for residuals of phosphorous blast and burns, 
and shell fragment wounds to the left leg, right thigh, 
abdomen, and left hand, rated noncompensable from September 
30, 1993.  

4.  Entitlement to higher initial ratings and earlier 
effective dates for residuals of bilateral leg fractures, 
rated noncompensable from September 30, 1993.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his son-in-law  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from January 1942 to 
October 1945 and from March 1951 to October 1951. 

This appeal arises from a July 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to restoration of 
disability compensation.  This appeal also arises from a June 
2000 RO rating decision that granted service connection for 
residuals of cold injury to the lower extremities, and 
assigned a 10 percent rating effective from September 30, 
1993, and separate 10 percent ratings for each lower 
extremity effective from January 12, 1998; granted service 
connection for residuals of phosphorous blast, burns, and/or 
shell fragment wounds to the left leg, right thigh, abdomen, 
and to the left hand, and assigned a noncompensable rating 
from September 30, 1993; and, granted service connection for 
residuals of bilateral leg fractures and assigned a 
noncompensable rating from September 30, 1993.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.
 
In a letter to the RO dated May 22, 2001, the veteran raised 
the issues of service connection for left kidney and lung 
disorders.  The veteran again mentioned these disorders in a 
letter dated July 17, 2002.  These are referred to the RO for 
appropriate action.  The appeal is REMANDED to the RO in 
Atlanta, Georgia.  VA will notify the veteran of the date and 
time of the hearing and of any further action required on his 
part.


REMAND

In January 2005, while the case was pending before the Board, 
the veteran submitted a timely VA Form 9, Substantive Appeal, 
in which he indicated a desire for a hearing at the RO before 
a member of the Board.  

The case is therefore remanded to the RO for the following 
action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2004).

The veteran need take no further action unless otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 
2004).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



